Name: Commission Regulation (EEC) No 1370/89 of 19 May 1989 fixing the intervention threshold for cauliflowers, peaches, nectarines and lemons for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  marketing
 Date Published: nan

 No L 137/1920 . 5 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1370/89 of 19 May 1989 fixing the intervention threshold for cauliflowers, peaches, nectarines and lemons for the 1989/90 marketing year Whereas the period of 12 consecutive months on the basis of which the overrun in the intervention thresholds for cauliflowers and lemons is assessed pursuant to Article 16b (1 ) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1119/89 (3), must be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1122/89 of 27 April 1989 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1989/90 marketing year ('), and in particular Article 4 thereof, Whereas the detailed rules for fixing the intervention thresholds for cauliflowers, peaches, nectarines and lemons for the 1989/90 marketing year were defined in Articles 1 and 2 of Regulation (EEC) No 1 1 22/89 ; Whereas the 1989/90 marketing year for cauliflowers runs from 1 May 1989 to 30 April 1990 ; whereas a threshold for the Community of Ten and a threshold for Spain should be fixed for that product and that marketing year for the period 1 May to 31 December 1989 and a threshold should be fixed for the Community with the exception of Portugal for the period 1 January to 30 April 1990 ; Whereas the 1989/90 marketing year for peaches and nectarines runs from 1 May 1989 to 31 October 1989 ; whereas thresholds should be fixed for those products and that marketing year for the Community of Ten and for Spain ; Whereas the 1989/90 marketing year for lemons runs from 1 June 1989 to 31 May 1990 ; whereas a threshold for the Community of Ten and a threshold for Spain should therefore be fixed for that product and that marketing year for the period 1 June to 31 December 1989 and a threshold should be fixed for the Community with the exception of Portugal for the period 1 January to 31 May 1990 ; HAS ADOPTED THIS REGULATION : Article 1 The intervention thresholds for cauliflowers, peaches, nectarines and lemons for the 1989/90 marketing year are indicated in the Annex. Article 2 1 . The overrun in the intervention threshold for cauliflowers laid down in Article 1 shall be assessed on the basis of quantities bought in between 1 February 1989 and 31 January 1990 . 2. The overrun in the intervention threshold for lemons laid down in Article 1 shall be assessed on the basis of quantities bought in between 1 March 1989 and 28 February 1990 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (2) OJ No L 118, 20. 5. 1972, p. 1 . (3) OJ No L 118, 29. 4. 1989, p. 12.(') OJ No L 118, 29. 4. 1989, p. 23 . No L 137/20 Official Journal of the European Communities 20. 5. 89 ANNEX Intervention thresholds for cauliflowers, peaches, nectarines and lemons for the 1989/90 marketing year (tonnes) Products/period Communityof Ten Spain Community with the exception of Portugal Cauliflowers :  1 May to 31 December 1989  1 January to 30 April 1990 Total 30 600 4 300 20 500 55 400 Peaches 298 600 78 000 376 600 Nectarines 42 200 3 600 45 800 Lemons :  1 June to 31 December 1989  1 January to 31 May 1990 39 300 28 800 90 200 Total 158 300